

Exhibit 10.4


KAYDON CORPORATION
2003 NON-EMPLOYEE DIRECTORS EQUITY PLAN
(Amended and Restated Effective May 6, 2008)


1.           Establishment, Purpose and Term of Plan.  This Kaydon Corporation
2003 Non-Employee Directors Equity Plan (the “Plan”) shall be effective as of
the date of its approval by the stockholders of the Company (the “Effective
Date”).  The purpose of this Plan is to advance the interests of the Company and
its stockholders by providing an incentive to attract and retain highly
qualified persons to serve as Non-Employee Directors of the Company and by
creating additional incentives for Non-Employee Directors to promote the growth
and profitability of the Company.  This Plan shall continue in effect until the
earlier of its termination by the Board or the date on which all of the shares
of Stock available for issuance under the Plan have been issued and all
restrictions on such shares under the terms of the Plan and the agreements
evidencing Options granted under the Plan have lapsed.
 
2.           Definitions and Construction.  Whenever used herein, the following
terms shall have their respective meanings set forth below:
 
“Board” means the Board of Directors of the Company.
 
“Change in Control” means the occurrence of any of the following events:
 
(a)           50% Stock.  The acquisition, by a person or Persons Acting as a
Group, of stock of the Company that together with stock held by such person or
group constitutes more than 50% of the total fair market value or total voting
power of the stock of Company;
 
(b)           35% Stock.  The acquisition, by a person or Persons Acting as a
Group, of ownership of stock of the Company that constitutes 35% or more of the
total voting power of Company’s stock in a single transaction or within a twelve
month period ending with the most recent acquisition;
 
(c)           Directors.  The majority of members of the Board being replaced
during any twelve month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of
appointment or election;
 
(d)           Assets.  The acquisition, by a person or Persons Acting as a
Group, of the Company’s assets that have a total gross fair market value equal
to or exceeding forty percent (40%) of the total gross fair market value of
Company’s assets in a single transaction or within a twelve month period ending
with the most recent acquisition.  For the purpose of this section, gross fair
market value means the value of the assets of the corporation, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets; or
 
(e)           Merger.  A reorganization, merger or consolidation of the Company,
the substantive effect of which is a Change in Control under any of subsections
(a), (b), (c) or (d) above, unless with or into a Permitted Successor.
 

 
 

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
regulations promulgated thereunder.
 
“Committee” means the Compensation Committee of the Board, or any other
committee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board.  Unless the powers of the Committee
have been specifically limited, the Committee shall have all of the powers of
the Board granted herein, including, without limitation, the power to amend or
terminate the Plan at any time, subject to the terms of the Plan and any
applicable limitations imposed by law.
 
“Company” means Kaydon Corporation, a Delaware corporation, or any successor
corporation thereto.
 
“Continuing Directors” are the individuals constituting the Board as of the date
this Amended and Restated Plan was adopted by the Board and any subsequent
directors whose election or nomination for election by the Company’s
stockholders was approved by a vote of two-thirds of the individuals who are
then Continuing Directors, but specifically exclud­ing any individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as the term is used in Rule 14a-11 of Regula­tion
14A issued under the  Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board.
 
“Disability” means the Non-Employee Director: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company.  To the extent required hereunder, the determination of
Disability shall be made by a medical board certified physician selected by the
Company and acceptable to the Non-Employee Director (or the Non-Employee
Director’s legal representative, if one has been appointed), provided such
agreement as to acceptability shall not be unreasonably withheld..
 
“Employee Benefit Plan” means any plan or program established by the Company or
a Subsidiary for the compensation or benefit of employees of the Company or any
of its Subsidiaries.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Holder” means any Person who at the time this Amended and Restated
Plan was adopted by the Board was the beneficial owner of 20% or more of the
outstanding common stock of the Company; or the Company, a Subsidiary or any
Employee Benefit Plan of the Company or a Subsidiary or any trust holding such
common stock or other securities pursuant to the terms of an Employee Bene­fit
Plan.
 

 
2

--------------------------------------------------------------------------------

 

“Fair Market Value” means, as of any date, if there is then a public market for
the Stock, the closing price of the Stock as reported on the New York Stock
Exchange (“NYSE”) or such other national or regional securities exchange or
market system constituting the primary market for the Stock.  If the relevant
date does not fall on a day on which the Stock is trading on NYSE or other
national or regional securities exchange or market system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded prior to the relevant date.  If there is then no public market for
the Stock, the Fair Market Value on any relevant date shall be as determined by
the Committee without regard to any restriction other than a restriction which,
by its terms, will never lapse.
 
“Option” means a right to purchase Stock, subject to adjustment as provided in
Section 4(b), pursuant to the terms and conditions of this Plan.
 
“Optionee” means a person who has been granted one or more Options.
 
“Option Agreement” means a written agreement between the Company and an Optionee
setting forth the terms, conditions and restrictions of an Option granted to an
Optionee.
 
“Non-Employee Director” means a Director of the Company who meets the
qualifications set forth in Rule 16b-3(b)(3)(i).
 
“Permitted Successor” means a corporation which, immediately following the
consummation of a transaction specified in the definition of “Change in Control”
above, satisfies each of the following criteria:
 
(a)           Stock.  Sixty percent or more of the outstanding common stock of
the corporation and the combined voting power of the outstanding securities of
the corporation entitled to vote generally in the election of directors (in each
case determined immediately following the consummation of the applicable
transaction) is beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the beneficial owners of Company’s
outstanding common stock and outstanding securities entitled to vote generally
in the election of directors (respectively) immediately prior to the applicable
transaction;
 
(b)           Limitation.  No Person other than an Excluded Holder beneficially
owns, directly or indirectly, 20% or more of the outstanding common stock of the
corporation or the combined voting power of the outstanding securities of the
corporation entitled to vote generally in the election of directors (for these
purposes the term Excluded Holder shall include the corporation, any subsidiary
of the corporation and any Employee Benefit Plan of the corporation or any such
subsidiary or any trust holding common stock or other securities of the
corporation pursuant to the terms of any such Employee Benefit Plan); and
 
(c)           Board.  At least a majority of the board of directors is comprised
of Continuing Directors.
 
“Person” has the same meaning as set forth in Sections 13(d) and 14(d)(2) of the
Exchange Act.
 

 
3

--------------------------------------------------------------------------------

 

“Persons Acting as a Group” means owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock (or assets), or similar
business transaction with the Company. If a person, including an entity, owns
stock in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock (or assets), or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.  Persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time or as a result of the same public offering, or
purchase assets of the same corporation at the same time.
 
“Restricted Stock” means any shares of Stock granted under Section 5(c) of this
Plan.
 
“Restricted Stock Agreement” means a written agreement between the Company and a
Non-Employee Director setting forth the terms, conditions and restrictions
relating to Shares of Restricted Stock granted to such director.
 
“Retirement” means a voluntary Termination of Service by a Non-Employee Director
that occurs on or after the director’s sixty-fifth (65th) birthday.
 
“Rule 16b-3” means Rule 16b-3 as promulgated under the Exchange Act, as amended
from time to time, or any successor rule or regulation.
 
“Stock” means the common stock, par value $0.10 per share, of the Company, as
adjusted from time to time in accordance with Section 4(b).
 
“Subsidiary” means any corporation or other entity of which 50% or more of the
outstanding voting stock or voting ownership interest is directly or indirectly
owned or controlled by the Company or by one or more Subsidiaries of the
Company.
 
“Termination of Service” means a cessation of the director’s service on the
Board for any reason, including, but not limited to, a cessation of service due
to resignation, death, Disability, Retirement or non-reelection to the Board.
 
3.           Administration.  This Plan shall be administered by the
Committee.  All questions of interpretation of the Plan or of any Option or
Restricted Stock shall be determined by the Committee, and such determinations
shall be final and binding upon all persons having an interest in the Plan or
such Option or Restricted Stock.  Except as otherwise provided herein, the
Committee shall have no authority, discretion, or power to (a) select the
Non-Employee Directors who will receive Options, (b) set the exercise price of
the Options, (c) determine the number of shares of Stock to be subject to an
Option, (d) determine the number of shares of Restricted Stock to be granted,
(e) determine the time at which an Option or shares of Restricted Stock shall be
granted, (f) establish the duration of an Option, or (g) alter any other terms
or conditions specified in the Plan, except in the sense of administering the
Plan subject to the provisions of the Plan.
 
4.           Shares Subject to Plan.
 
(a)           Maximum Number of Shares Issuable.  Subject to adjustment as
provided in Section 4(b), the maximum aggregate number of shares of Stock that
may be
 

 
4

--------------------------------------------------------------------------------

 

issued under the Plan, pursuant to Options or in the form of Shares of
Restricted Stock awarded hereunder, shall be three hundred thousand (300,000)
and shall consist of authorized but unissued shares or reacquired shares of
Stock or any combination thereof.  If an outstanding Option for any reason
expires or is terminated or canceled or if shares of Restricted Stock are
forfeited for any reason, the shares of Stock allocable to the unexercised
portion of such Option, or such forfeited shares of Restricted Stock shall again
be available for issuance under this Plan.
 
(b)           Adjustments for Changes in Capital Structure.  In the event of any
stock dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to this Plan, to any outstanding Options (including their exercise price), to
any previously issued shares of Restricted Stock and to the number of Options or
Shares of Restricted Stock that may be granted pursuant to Section 5.  If a
majority of the shares which are of the same class as the shares that are
subject to outstanding Options are exchanged for, converted into, or otherwise
become (whether or not pursuant to a Change in Control) shares of another
corporation (the “New Shares”), the Committee may unilaterally amend the
outstanding Options to provide that such Options are exercisable for New
Shares.  In the event of any such amendment, the number of shares subject to,
and the exercise price of, the outstanding Options shall be adjusted in a fair
and equitable manner as determined by the Committee, in its sole
discretion.  Notwithstanding the foregoing, any fractional share resulting from
an adjustment pursuant to this Section 4(b) shall be rounded down to the nearest
whole number, and in no event may the exercise price of any Option be decreased
to an amount less than the par value, if any, of the stock subject to the
Option.
 
5.           Automatic Grant of Options and/or Restricted Stock.
 
(a)           Options.  Options shall be granted only to a person who, at the
time of grant, is a Non-Employee Director.  Options shall be nonstatutory stock
options, which means that they will not be treated as “incentive stock options”
within the meaning of Section 422(b) of the Code.
 
(b)           Initial Option Grant.  Subject to execution by a Non-Employee
Director of an Option Agreement, a person who first becomes a Non-Employee
Director within the six month period immediately following an annual meeting of
the Company’s stockholders shall be granted an initial Option to purchase five
thousand (5,000) shares of Stock as of the date such person is initially elected
or appointed (the “Initial Grant Date”); provided, however, that a person
serving as a director of the Company who does not qualify as an Non-Employee
Director shall not receive an initial Option in the event that such person
subsequently becomes a Non-Employee Director.  In addition, a person who becomes
a Non-Employee Director after the six-month period following an annual meeting
of the Company’s stockholders shall not receive an initial Option.
 
(c)           Annual Option and Restricted Stock Grant.  Subject to execution by
a Non-Employee Director of an Option Agreement and a Restricted Stock Agreement,
each Non-Employee Director (including any director of the Company who previously
did not qualify as a Non-Employee Director but who subsequently becomes an
Non-Employee Director) who is a Non-Employee Director on the day following the
annual meeting of
 

 
5

--------------------------------------------------------------------------------

 

stockholders of the Company shall be granted on the day immediately following
such annual meeting of stockholders (the “Annual Grant Date”), commencing with
the Annual Grant Date in 2003, an Option to purchase three thousand five hundred
(3,500) shares of Stock and one thousand (1,000) shares of Restricted Stock.
 
6.           Terms and Conditions of Options.  Options shall be evidenced by an
Option Agreement specifying the number of shares of Stock covered, in such form
as the Committee shall from time to time approve.  Option Agreements may
incorporate all or any of the terms of this Plan by reference and shall comply
with and be consistent with the following terms and conditions:
 
(a)           Exercise Price.  The exercise price per share of Stock subject to
an Option shall be the Fair Market Value of a share of Stock on the Initial
Grant Date or the Annual Grant Date, as applicable.
 
(b)           Exercisability.  Each Initial Option shall become fully vested and
exercisable on the first anniversary of the Initial Grant Date.  Each Annual
Option shall become fully vested and exercisable on the first anniversary of the
Annual Grant Date.
 
Notwithstanding the foregoing, if a Non-Employee Director incurs a Termination
of Service other than due to death, Disability or Retirement, any Options that
are not exercisable at the date of such Termination of Service shall never
become exercisable and shall be immediately forfeited.  If a Non-Employee
Director incurs a Termination of Service due to Disability or Retirement, any
Options held by such person shall continue to become exercisable in accordance
with the foregoing schedule, but the exercise thereof shall be subject to the
provisions of Section 6(c) below, and, in addition, any Options shall be
cancelled and forfeited if the Committee at any time thereafter determines that
the former Non-Employee Director has engaged in any activity detrimental to the
interests of the Company.


(c)           Expiration of Options.  Each Option shall terminate and cease to
be exercisable on the first to occur of the following events:
 
(i)           the date which is the tenth (10th) anniversary of the applicable
Grant Date unless earlier terminated pursuant to clause (iii) below or pursuant
to the terms of the applicable Option Agreement;
 
(ii)           the expiration of one (1) month from the date of a person’s
Termination of Service for any reason other than death, Disability or
Retirement; or
 
(iii)           the expiration of five (5) years from the date of a person’s
death, whether before or after a Termination of Service.
 
(d)           Acceleration of Exercisability.  If an Optionee incurs a
Termination of Service due to death or dies following a Termination of Service
while holding Options that are unexercisable, then 100% of his or her Options
shall immediately become exercisable.  The exercisability of Options shall also
be accelerated as provided in Section 8.
 

 
6

--------------------------------------------------------------------------------

 

(e)           Payment of Exercise Price.  Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check, or cash equivalent,
(ii) by tender to the Company of shares of Stock owned by the Optionee having a
Fair Market Value not less than the exercise price or (iii) by any combination
thereof.  Notwithstanding the foregoing, an Option may not be exercised by
tender to the Company of shares of Stock to the extent such tender of Stock
would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.  Unless otherwise
provided by the Board, an Option may not be exercised by tender to the Company
of shares of Stock unless such shares either have been owned by the Optionee for
more than six (6) months or were not acquired, directly or indirectly, from the
Company.
 
(f)           Tax Withholding.  The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable upon the exercise of an
Option, or to accept from the Optionee the tender of, a number of whole shares
of Stock having a Fair Market Value equal to all or any part of the federal,
state, local and foreign taxes, if any, required by law to be withheld by the
Company with respect to such Option or the shares acquired upon exercise
thereof.  Alternatively or in addition, in its sole discretion, the Company
shall have the right to require the Optionee to make adequate provision for any
such tax withholding obligations of the Company arising in connection with the
Option or the shares acquired upon exercise thereof.  The Company shall have no
obligation to deliver shares of Stock until the Company’s tax withholding
obligations have been satisfied.
 
(g)           Nontransferability of Options; Exercise Following Death.  No
Option shall be assignable or transferable by the Optionee, except by will or by
the laws of descent and distribution or pursuant to a “qualified domestic
relations order” (as defined in the Code).  During the lifetime of the Optionee,
an Option shall be exercisable only by the Optionee, the Optionee’s guardian or
legal representative or an alternate payee pursuant to a qualified domestic
relations order.
 
7.           Terms and Conditions of Restricted Stock.  Shares of Restricted
Stock shall be subject to restrictions on transferability and on the right of a
Non-Employee Director to receive certificates evidencing Shares of Restricted
Stock, as set forth in a Restricted Stock Agreement in such form as the
Committee shall from time to time approve.  Subject to such restrictions and the
provisions of such Restricted Stock Agreement and this Plan, Non-Employee
Directors who receive awards of Restricted Stock shall have all of the rights of
a stockholder with respect to such Shares of Restricted Stock.  Restricted Stock
granted under this Plan may be evidenced in such manner as the Committee may
deem appropriate, including, without limitation, book-entry registration or
issuance of stock certificates.
 
(a)           Forfeiture.  Except as otherwise determined by the Committee, if a
Non-Employee Director incurs a Termination of Service other than by reason of
death, Disability or Retirement, all Shares of Restricted Stock theretofore
awarded which are still subject to restrictions shall upon such Termination of
Service be forfeited and transferred back to the Company.  In addition, if a
former Non-Employee Director continues to hold Restricted Stock following his or
her Termination of Service due to his
 

 
7

--------------------------------------------------------------------------------

 

or her Retirement, the Shares of Restricted Stock which remain subject to
restrictions shall nonetheless be forfeited and transferred back to the Company
if the Committee at any time thereafter determines that the former Non-Employee
Director has engaged in any activity detrimental to the interests of the
Company.
 
(b)           Lapse of Restrictions.  The restrictions on transferability and
any other restrictions contained in a Restricted Stock Agreement shall lapse
with respect to all Shares of Restricted Stock awarded to a Non-Employee
Director on an Annual Grant Date on the January 5th following the Annual Grant
Date for such award.  The lapse of restrictions on transferability and any other
restrictions contained in a Restricted Stock Agreement shall also be accelerated
as provided in Sections 7(d) and 8.
 
(c)           Delivery of Shares.  At the time all restrictions have lapsed with
respect to Shares covered by an award of Restricted Stock, the Company shall
deliver the Shares as to which such restrictions have lapsed as follows:
 
(i)           if an assignment to a trust has been made, to such trust; or
 
(ii)           if the Restricted Period has expired by reason of death and a
beneficiary has been designated in a form approved by the Company, to the
beneficiary so designated; or
 
(iii)           in all other cases, to the Participant or the legal
representative of the Participant’s estate.
 
(d)           Acceleration of Lapsing Only Upon Death or
Disability.  Notwithstanding the provisions of Section 7(b), if an Non-Employee
Director incurs a Termination of Service due to death or Disability, or if a
former Non-Employee Director dies following a Termination of Service, then all
restrictions in effect at the date of such Termination of Service or at such
date of death shall immediately lapse and all Shares shall be free of, and no
longer subject to, any restrictions.  If a Non-Employee Director incurs a
Termination of Service due to Retirement, any restrictions on Shares of
Restricted Stock remaining at the time of Retirement shall continue in effect
and shall lapse as provided in Section 7(b).
 
(e)           Tax Withholding. The Company shall have the right to require a
Non-Employee Director to make adequate provision for any federal, state, local
or foreign taxes, if any, required by law to be withheld by the Company with
respect to the income realized by such director as a result of the lapsing of
restrictions with respect to Shares of Restricted Stock.  The Company shall have
no obligation to deliver Shares of Stock that were previously Restricted Stock
until the Company’s tax withholding obligations have been satisfied.
 
8.           Change in Control.  In the event of a Change in Control, (i) any
unexercisable Options shall be immediately exercisable and vested in full and
(ii) all restrictions relating to any Shares of Restricted Stock shall lapsed
and be of no further effect, as of the date thirty (30) days prior to the date
of the Change in Control.  The exercise or vesting of any Option and the lapsing
of restrictions with respect to Shares of Restricted Stock that results solely
by reason of this Section 8, shall be conditioned upon the consummation of the
Change in Control.  In addition,
 

 
8

--------------------------------------------------------------------------------

 

the surviving, continuing, successor, or purchasing corporation or parent
corporation thereof, as the case may be (the “Acquiring Corporation”), may
either assume the Company’s rights and obligations under outstanding Options or
substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation’s stock.  Any Options which are neither assumed or
substituted for by the Acquiring Corporation in connection with the Change in
Control nor exercised as of the date of the Change in Control shall terminate
and cease to be outstanding effective as of the date of the Change in Control.
 
9.           Issuance of Stock.  The issuance or delivery of any Option or any
shares of Stock upon the exercise of an Option or the lapsing of restrictions on
Restricted Stock may be postponed by the Company for any period required to
comply with any applicable requirements under the federal securities laws, any
applicable listing requirement of the NYSE or any other requirements of
applicable laws or regulations.  The Company is not obligated to deliver or
issue any shares of Stock if such delivery or issuance would constitute a
violation of any provision of any law or regulation or any rule of the NYSE.  So
long as the Company’s Stock is listed on the NYSE, issuance of any Shares of
Stock pursuant to an Option, or of any Shares of Restricted Stock, is
conditioned on such Shares to be issued also being listed on the NYSE.  In
addition, if at any time counsel to the Company is of the opinion that the sale
or issuance of Shares of Restricted Stock or Shares of Stock pursuant to
exercise of an Option is or may be unlawful under the circumstances, the Company
shall have no obligation to make such sale or issuance, and the right of an
Optionee to exercise an Option, shall be suspended until, in the opinion of the
Company’s counsel, such sale or issuance is lawful.  No such suspension shall
extend the period of time during which an Option must be exercised under Section
6(c).
 
10.           Termination or Amendment of Plan.  The Board may terminate or
amend the Plan at any time.  However, subject to changes in the law or other
legal requirements that would permit otherwise, without the approval of the
Company’s stockholders, there shall be (i) no increase in the total number of
shares of Stock that may be issued under the Plan, except by operation of the
provisions of Section 4(b), (ii) no change in the number of Options and Shares
of Restricted Stock that will be granted pursuant to Section 5(b) and (c), and
(iii) no expansion in the class of persons eligible to receive Options or Shares
of Restricted Stock.  Furthermore, to the extent required by Rule 16b-3,
provisions of the Plan addressing eligibility to participate in the Plan and the
amount, price and timing of Options shall not be amended more than once every
six (6) months, other than to comport with changes in the Code, the Employee
Retirement Income Security Act of 1974, as amended, or the rules thereunder.  In
any event, no termination or amendment of this Plan may adversely affect any
outstanding Option or Shares of Restricted Stock without the consent of the
Non-Employee Director, unless such amendment is necessary to comply with
applicable laws or regulations.  This Plan shall terminate on April 30, 2013,
and no further Options or shares of Restricted Stock shall be granted pursuant
to this Plan after such date.
 
11.           Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Plan.  Except when otherwise indicated by the context, the
singular shall include the plural, the plural shall include the singular, and
use of the term “or” shall not be exclusive.  This Plan shall be governed by the
law of the State of Delaware, regardless of the law that might otherwise govern
under applicable Delaware principles of conflict of laws.
 

 
9

--------------------------------------------------------------------------------

 



 
CERTIFICATION
 
The undersigned Secretary of the Company certifies that the foregoing Kaydon
Corporation 2003 Non-Employee Directors Equity Plan was duly adopted by the
Board on March 19, 2003, and approved by the stockholders of Kaydon Corporation
on May 9, 2003.  The undersigned Secretary of the Company further certifies that
this Amended and Restated version of the Plan was adopted and made effective by
the Board on May 6, 2008, in compliance with the provision of Section 10 hereof
in a manner not requiring approval of the stockholders of Kaydon Corporation.
 






/s/ Debra K. Crane___________
Debra K Crane, Secretary




 
10


--------------------------------------------------------------------------------
